Citation Nr: 1646990	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-21 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased disability rating for a service-connected left shoulder disability rated as 20 percent disabling for posttraumatic arthritis status post-reconstruction with tendinosis impingement and scar prior to January 24, 2014; and rated as 50 percent disabling for total shoulder joint replacement, effective March 1, 2015.  

2. Entitlement to service connection for a right wrist disability claimed as carpal tunnel and cubital tunnel syndromes, to include as secondary to service-connected left shoulder disability.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Monica Ortiz


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied an increase disability rating in excess of 20 percent for the Veteran's left shoulder disability; and an October 2015 rating decision issued by the RO in St. Paul, Minnesota, which denied service connection for a right wrist disability.  Jurisdiction over both appeals is presently assumed by the RO in Houston.  

In a May 2014 rating decision issued by the RO in Houston, the Veteran's left shoulder disability, which was previously rated as posttraumatic arthritis status post-reconstruction with tendinosis impingement and scar, was reclassified as a left shoulder total joint replacement and assigned a 100 percent evaluation effective January 24, 2014, through March 1, 2015, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5051 (2015), which provides for a total disability rating for one year following implantation of prosthesis.  In a January 2016 rating decision, the RO in Houston granted a 50 percent disability rating for left shoulder total joint replacement, effective March 1, 2015.  As the Veteran is in receipt of a total disability rating for his left shoulder disability from January 24, 2014, through March 1, 2015, the issue of an increase rating for that period is not before the Board at this time.  Therefore, the Board has classified the issue on appeal above to exclude that period, and to reflect the various ratings assigned for all other periods remaining on appeal. 

The Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part and parcel of an increased rating claim when TDIU is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In his August 2012 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran stated that he has been out of work since May 2012 due to his left shoulder disability.  As such, that issue has been raised by the record and is included above as part of this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes to provide an examination when developing a service-connection claim, even when not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran seeks service connection for a right wrist disability, claimed as a right carpal tunnel and cubital tunnel syndromes, to include as secondary to his service-connected left shoulder disability.  The Veteran was afforded a VA examination in June 2015 in which the Veteran was evaluated and given a dual diagnosis of status post-right elbow surgical procedure (unspecified) and status post-right wrist surgical procedure with residual paresthesias (carpal tunnel syndrome release surgical procedure, by claimant's history).  It did not acknowledge the Veteran's documented April 2015 surgery for right cubital and carpal tunnel syndrome and instead relied exclusively on the Veteran's lay report that he had undergone such a procedure.  See C&P Examination, 6/15/2015, "DBQ Neuro peripheral nerves for carpal tunnel".  An addendum opinion to that examination report stated that the Veteran's wrist condition is less likely than not proximately due to or the result of the Veteran's left shoulder condition because right cubital tunnel syndrome was "not found at this medical examination."  See C&P Examination, 6/15/2015,  "DBQ Medical Opinion 1 for right carpal tunnel."  A subsequent addendum opinion, obtained in September 2015, acknowledged the Veteran's prior surgeries took place, but when requested to state whether the Veteran's right cubital tunnel syndrome was at least as likely as not proximately due to or aggravated by his service-connected left shoulder replacement, the examiner providing the opinion stated that there had been no pathophysiological examination between the two conditions.  No actual opinion was rendered.  See VVA, C&P Examination, 9/26/2015.

The Board finds that above examinations and opinions to be inadequate for several reasons.  First, the Court has held that an adequate examination requires that the examiner providing the report or opinion to be fully cognizant of the claimant's past medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  While it is not necessary that an examiner review the claims file prior to providing an opinion, it must be clear that the examiner is aware of all pertinent facts from the Veteran's history.  Id. at 304; see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  In this case, it is clear from the record that the examiner who conducted the June 2015 examination was not fully cognizant of the Veteran's history, particularly his April 2015 surgeries for cubital tunnel and carpal tunnel syndromes.  In fact, the examiner completely failed to diagnose cubital tunnel syndrome, despite the Veteran reporting undergoing surgery just two months prior as confirmed by the Veteran's VA medical treatment records.  

As for any actual opinions rendered in regard to the Veteran's right wrist claim, the June 2015 opinion is inadequate as it fails to acknowledge the Veteran's cubital tunnel syndrome diagnosis altogether.  While the September 2015 addendum opinion does acknowledge that diagnosis, it does not give an actual opinion because the prior examination was lacking.  Finally, the Board observes that no opinion has been rendered at all with regard to the Veteran's diagnosed carpal tunnel syndrome.  As such, a new VA examination should be conducted which addresses all deficiencies in the record.  

Concerning the Veteran's claim for an increased rating for his service-connected left shoulder, the Veteran has provided evidence that he required several surgeries in September and October 2015 for revision of his total shoulder replacement.  See CAPRI, 9/22/2015.  In his August 2016 Board hearing, the Veteran testified that he has continued to undergo treatment for his left shoulder disability at a VA facility.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, including records held at a VA medical facility.  38 C.F.R. § 3.159(c)(2) (2015).  A review of the record does not reveal any medical treatment records for the Veteran's shoulder disability since he underwent surgery in October 2015.  As such, on remand, the Veteran's ongoing treatment records should be obtained and associated with the record.  

Further, when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R § 3.327(a) (2015).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  The Veteran was most recently afforded a VA examination of his shoulder in February 2015.  See C&P Examination, 3/13/2015.  In his August 2016 hearing, the Veteran explicitly stated that his condition has worsened since that time.  The record confirms that the Veteran has undergone multiple revisions since the previous examination, and therefore, on remand, a new examination should be scheduled which addresses the present state of the Veteran's left shoulder disability.  

Finally, as discussed above, the Board has found the issue of entitlement to TDIU to be part and parcel of the claim for an increased disability rating for a left shoulder disability.  Rice, 22 Vet. App. 447.  As the outcome of the claims on appeal may have a direct effect on the outcome of the TDIU claim, particularly whether the Veteran meets the basic statutory minimum ratings required for entitlement to that benefit, that issue must be remanded as inextricably intertwined with the claims which are being remanded below.   


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertaining to the Veteran's left shoulder and right wrist disabilities.  Request the Veteran to submit any outstanding private treatment records or other evidence not held by a Federal facility in support of his claims, to include a narrative of his employment history.  Request that he provide authorization if he wants VA to try to obtain the non-VA records.

2. Schedule the Veteran for a new VA examination in connection with his increased rating claim for his service-connected left shoulder disability.  The complete record, including a copy of this remand and any outstanding VA treatment records should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran's left shoulder, to include any diagnostic or imaging studies required and provide a complete report of the severity of the Veteran's disability.  The examiner should be careful to include range of motion findings, and include any findings painful motion or weakness in the affected extremity.  A description of the severity of painful motion or weakness must be included.  The examiner should state whether the Veteran's most recent surgery has resulted in the loss of head of the humerus (flail shoulder).  The examiner should also take a detailed employment history from the Veteran and provide a description addressing the functional impact of Veteran's service-connected left shoulder disability on his ability to obtain and maintain gainful employment.

3. Schedule the Veteran for a new VA examination of his right wrist disabilities, to include his diagnosed carpal and cubital tunnel syndromes.  The complete record, including a copy of this remand and any outstanding VA treatment records should be made available and reviewed by the examiner selected to conduct the examination to become familiar with the pertinent medical history of his right wrist.

The examiner should conduct a thorough examination of the Veteran and, for each right wrist disability found, state whether it is at least as likely as not that the Veteran's right wrist disability was caused by his service-connected left shoulder disability.

If the examiner finds no direct medical nexus between the right wrist and left shoulder disabilities, the examiner should also state whether the Veteran's right wrist disabilities, to include cubital and/or carpal tunnel syndromes, were aggravated beyond their natural progression by his service-connected left shoulder disability.  If the examiner opines in favor of such a finding, he or she should include a pre-aggravation and post-aggravation level of severity.  

The examiner should be careful to include opinions for both carpal tunnel syndrome and cubital tunnel syndromes, as well as any additional disability of the right wrist which may be diagnosed by virtue of the examination.  A comprehensive rationale should be provided for each opinion rendered, and should include citation to evidence in the record, known medical principles, and medical treatise evidence.

4. Thereafter, readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



